DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-7 and 10-20 are pending in the case. Claims 1, 10, and 15 are independent claims. Claims 8 and 9 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschtick et al. (US 5815154 A), in view of in view of Plewe (US 9213785 B2).

Regarding claim 1, Hirschtick teaches a method comprising:
processing, by a modeling application running in a computing device (FIG. 1 and Col. 3, line 59 to Col. 4, line 24: a modeling application/computer-aided design software is stored in storage device 35 and executed by the CPU 31 of computerized modeling system 30), a model for a structure  (FIG. 2, Col. 4, lines 33-61: in general, the window includes a modeling portion, which displays a model for a structure, and a graphical browser portion, which include technical documents; FIG. 4A and Col. 5, lines 9-29: a model 66 for a structure is displayed. The model comprises definitions defining a plurality of parts, technical documents, and document spaces. Parts, or components, can be seen in both the modeling portion 62 and the graphical browser portion 64. Technical documents are presented in feature list 68. Document spaces can be visualized in the model view, as supported in at least FIGS. 11-12 and Col. 7, line 54 to Col. 8, line 9, in which document spaces for fillets are highlighted, or FIG. 15 and Col. 8, lines 43-50 and lines 62-64, in which a document space for a hole is highlighted via a wire frame), wherein the plurality of parts model in a global three-dimensional coordinate system of the model one or more pieces belonging to the structure (FIG. 2, Col. 4, lines 333-61, FIG. 4A and Col. 5, lines 9-29: parts model pieces belonging to the structure in a global 3D system as seen in either modeling portion 42 or 62 of FIGS. 2 and 4A, respectively), wherein a technical document (FIG. 2, Col. 4, lines 33-61, FIG. 4A and Col. 5, lines 9-29: a technical document from either graphical browser portion 44 or 64 of FIGS. 2 and 4A, respectively, conveys information relating to one or parts. For example, the technical document for “Part3” in FIG. 2 conveys information relating to a specific part. “Part3” is comprised of several lower-level features. Similarly, another example of a technical document is “Rear Boss” in FIG. 4A, which also possesses lower-level feature(s) as supported by the adjacent plus sign, which is described in Col. 4, line 62 to Col. 5, line 8), and wherein definitions of a document space define a finite volume having a location in the global three-dimensional coordinate system of the model and a reference to at least one technical document, wherein the location and the finite volume are determined by the modeling application based on the one or more parts on which the at least one technical document referred to conveys information  (FIG. 4A and Col. 5, lines 9-29: For example, definitions of a document space define a finite volume for a part called a rear boss, which is located in the 3D coordinate system and refers to a technical document labelled “Rear Boss”; FIG. 4B and Col. 5, lines 30-42: the rear boss, in this example, has a different finite volume than the one shown in FIG. 4A. It is located in a particular location in the 3D coordinate system and refers to a technical document labelled “Rear Boss”), wherein volumes of the document spaces are allowed to overlap (FIG. 16 and Col. 8, lines 59-64: for example, volumes of document spaces for a hole 110 and rear cut 72 overlap. These document spaces have certain locations in the global 3D coordinate system and refer to their respective technical documents, “Hole1” and “Rear Cut”);
displaying a three-dimensional model view rendering at least some of the plurality of parts modeling corresponding pieces of the structure  (FIG. 4A and Col. 5, lines 9-29: modeling portion 62 displays a 3D model view rendering at least some of the parts modeling corresponding pieces of the structure. These parts include at least a rear body and a front body);
detecting a user input with an indication to display document spaces (Col. 6, lines 26-29: “A single click of the left button of the mouse 34 will highlight the feature from the feature list 68 and highlight the corresponding portion of the drawing 66.”; FIG. 13 and Col. 8, lines 23-31: a user may provide an input over a particular feature in feature list 68. This would result in causing both the selected feature in feature list 68 and the associated edges in the model 66 to be highlighted. Such highlighting would help emphasize the document space; FIG. 26, Col. 16, lines 21-25 and lines 40-48: highlighting a geometric item can be done in “any one of a number of conventional mechanisms”.); and
displaying, in response to the indication, in the three-dimensional model view, one or more document spaces located at least partly within the displayed model view (Col. 6, lines 26-29: “A single click of the left button of the mouse 34 will highlight the feature from the feature list 68 and highlight the corresponding portion of the drawing 66.”; FIG. 13 and Col. 8, lines 23-31: a user may provide an input over a particular feature in feature list 68. This would result in causing both the selected feature in feature list 68 and the associated edges in the model 66 to be highlighted. Such highlighting would help emphasize the document space);
wherein there exists no technical documents for parts having no overlapping document space displayed (FIG. 2, Col. 4, lines 33-61: in general, there is a graphical browser portion which include technical documents; FIG. 4A and Col. 5, lines 9-29: graphical browser portion 64 lists technical documents for parts with document spaces that overlap with a document space for a “Rigging Yoke”, which is the parent feature. Thus, there are no technical documents for parts that do not overlap, or are not part of, the “Rigging Yoke”), and
wherein parts within an overlapping document space displayed are all included in one or more technical documents the overlapping document space refers to (FIG. 2, Col. 4, lines 33-61: in general, there is a graphical browser portion which include technical documents; FIG. 4A and Col. 5, lines 9-29: graphical browser portion 64 lists technical documents for parts with document spaces that overlap with a document space for a “Rigging Yoke”, which is the parent feature. These technical documents include “Rear Body”, “Front Body”, “Rear Boss”, “Front Boss”, and so on).

Hirschtick does not explicitly teach wherein the structure is a building and a technical document includes an engineering drawing.
Plewe teaches wherein the structure is a building and a technical document includes an engineering drawing (FIG. 6 and Col. 20, lines 7-15, 26-59: the structure is a building; Col. 9, lines 49-67: each individual room component contains a technical document/engineering drawing, corresponding to at least a 3D model file indicating geometry of the pre-designed room component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirschtick to incorporate the teachings of Plewe and have wherein the structure is a building and a technical document includes an engineering drawing. Doing so would allow the user to analyze a structure at a larger scale and thus perform design changes at a lower level of granularity for greater efficiency. Furthermore, engineering drawings are conventionally effective documents for designing a building structure which would also allow for more efficient analyses of the model at a more appropriate level given the context of a building (i.e. by rooms rather than by individual mechanical components).

Regarding claim 2, Hirschtick in view of Plewe teaches the method of claim 1. Hirschtick further teaches the method further comprising:
displaying a document view rendering the information in a technical document (FIG. 2, Col. 4, lines 33-61: in general, the window includes a modeling portion, which displays a model for a structure, and a graphical browser portion, which include technical documents; FIG. 4A and Col. 5, lines 9-29: technical documents are presented in feature list 68/document view);
detecting, in the document view, as said indication, a user input indicating to display where in the model the one or more parts, to which the information in the technical document relates, locate (Col. 6, lines 26-29: “A single click of the left button of the mouse 34 will highlight the feature from the feature list 68 and highlight the corresponding portion of the drawing 66.”; FIG. 13 and Col. 8, lines 23-31: a user may provide an input over a particular feature in feature list 68. This would result in causing both the selected feature in feature list 68 and the associated edges in the model 66 to be highlighted. Such highlighting would help emphasize the document space);
determining, in response to said user input, the document space having reference to the technical document (FIGS. 11-12 and Col. 7, line 54 to Col. 8, line 9: for example, document spaces for fillets are highlighted when “Fillets” is selected; FIG. 15 and Col. 8, lines 43-50 and lines 62-64: in another example, a document space for a hole is highlighted via a wire frame when “Hole1” is selected); and
displaying the document space in the model view (Col. 6, lines 26-29, FIG. 13 and Col. 8, lines 23-31: a user may provide an input over a particular feature in feature list 68 to highlight the document space in the model view; FIGS. 11-12 and Col. 7, line 54 to Col. 8, line 9: for example, document spaces for fillets are highlighted; FIG. 15 and Col. 8, lines 43-50 and lines 62-64: in another example, a document space for a hole is highlighted via a wire frame).

Regarding claim 3, Hirschtick in view of Plewe teaches the method of claim 1. Hirschtick further teaches the method further comprising:
displaying a list of technical documents in the document view (FIG. 2, Col. 4, lines 33-61: in general, the window includes a modeling portion, which displays a model for a structure, and a graphical browser portion, which include technical documents; FIG. 4A and Col. 5, lines 9-29: technical documents are presented in feature list 68/document view);
detecting, as said indication, the user input further selecting one more technical documents in the list (Col. 6, lines 26-29: “A single click of the left button of the mouse 34 will highlight the feature from the feature list 68 and highlight the corresponding portion of the drawing 66.”; FIG. 13 and Col. 8, lines 23-31: a user may provide an input over a particular feature in feature list 68. This would result in causing both the selected feature in feature list 68 and the associated edges in the model 66 to be highlighted. Such highlighting would help emphasize the document space);
determining, in response to said user input, for each selected technical document, the document space having reference to the technical document (FIGS. 11-12 and Col. 7, line 54 to Col. 8, line 9: for example, document spaces for fillets are highlighted when “Fillets” is selected; FIG. 15 and Col. 8, lines 43-50 and lines 62-64: in another example, a document space for a hole is highlighted via a wire frame when “Hole1” is selected); and
displaying the one or more document spaces in the model view (Col. 6, lines 26-29, FIG. 13 and Col. 8, lines 23-31: a user may provide an input over a particular feature in feature list 68 to highlight the document space in the model view; FIGS. 11-12 and Col. 7, line 54 to Col. 8, line 9: for example, document spaces for fillets are highlighted; FIG. 15 and Col. 8, lines 43-50 and lines 62-64: in another example, a document space for a hole is highlighted via a wire frame).

Regarding claim 4, Hirschtick in view of Plewe teaches the method of claim 1. Hirschtick further teaches the method further comprising:
detecting, in the model view, the user input further selecting one or more of displayed one or more document spaces (FIG. 13 and Col. 8, lines 19-24: for example, a user selects a document space for rear boss 74 from model 66 in drawing portion 62);
using, in response to said user input, one or more references, which the one or more document spaces selected have, to obtain corresponding one or more technical documents (FIG. 13 and Col. 8, lines 19-24: for example, a user selects a document space for rear boss 74 from model 66 in drawing portion 62. This would result in referring also to the technical document for “Rear Boss”); and
displaying one or more document views rendering the information in the one or more technical documents obtained (FIG. 13 and Col. 8, lines 19-24: for example, a user selects a document space for rear boss 74 from model 66 in drawing portion 62. This selection would also highlight the “Rear Boss” technical document listed in feature list 68, which is displayed rendering the technical document).

Regarding claim 5, Hirschtick in view of Plewe teaches the method of claim 1. Hirschtick further teaches the method further comprising:
detecting, as said indication, the user input further creating a new technical document (FIG. 15 and Col. 8, lines 43-50: a user input corresponds to an insertion of a new feature, creating a new technical document);
determining, based on parts the new technical document refers to, a volume and a location for a new document space (FIG. 15 and Col. 8, lines 43-50: a volume and a location for a new document space based on “Hole1” are determined as shown in the model 66);
displaying the new document space in the model view (FIG. 15 and Col. 8, lines 43-50: a hole 110 displays the new document space in the model view/modeling portion 62); and
storing the new document space with the volume and the location and a reference to the new technical document to the model (Col. 4, lines 15-18: “In addition, data corresponding to the three-dimensional model created by the user can be written from the CPU 31 to the storage device 35.”; FIGS. 20A-B and Col. 10, lines 3-28: document spaces are stored as document spaces are linked with features via references to technical documents. When a new technical document is created, as described in FIG. 15 and Col. 8, lines 43-50, the document space and reference are stored).

Regarding claim 6, Hirschtick in view of Plewe teaches the method of claim 1. Hirschtick further teaches the method further comprising:
detecting, as said indication, the user input further defining a new document space in the model view, wherein the defining comprises defining a volume and a location of the new document space (FIG. 15 and Col. 8, lines 43-50: a user input corresponds to an insertion of a new feature, defining a new document space in the model view as indicated by hole 110. The hole 110 takes up a certain volume and location of the rigging yoke);
displaying the new document space in the model view (FIG. 15 and Col. 8, lines 43-50: a hole 110 displays the new document space in the model view/modeling portion 62); and
storing at least temporarily the new document space with the volume and the location to the model (Col. 4, lines 15-18: “In addition, data corresponding to the three-dimensional model created by the user can be written from the CPU 31 to the storage device 35.”; FIGS. 20A-B and Col. 10, lines 3-28: document spaces are stored as document spaces are linked with features via references to technical documents. When a new technical document is created, as described in FIG. 15 and Col. 8, lines 43-50, the document space and reference are stored).

Regarding claims 10-13, the claims recite a non-transitory computer readable medium comprising program instructions for causing a computing device running a modeling application (Hirschtick, FIG. 1 and Col. 3, line 59 to Col. 4, line 24) at least to perform steps with corresponding limitations to the method of claims 1, 2, 4, and 5, respectively, and are therefore rejected on the same premises.

Regarding claims 15-18, the claims recite an apparatus comprising: at least one user interface; at least one processor; and at least one memory including program code, wherein the at least one processor executes the computer program code included in the at least one memory to cause the apparatus (Hirschtick, FIG. 1 and Col. 3, line 59 to Col. 4, line 24) at least to perform operations with corresponding limitations to the method of claims 1, 2, 4, and 5, respectively, and are therefore rejected on the same premises.

Regarding claim 20, Hirschtick in view of Plewe teaches the apparatus of claim 15. Hirschtick further teaches wherein the at least one memory and computer program code configured to, with the at least one processor, further cause the apparatus at least to perform: using one or more data storages at least for storing at least said model (Col. 4, lines 15-18: “In addition, data corresponding to the three-dimensional model created by the user can be written from the CPU 31 to the storage device 35.”).

Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschtick et al. (US 5815154 A), in view of in view of Plewe (US 9213785 B2), and in view of Stejskal (US 2002/0198611 A1).

Regarding claim 7, Hirschtick in view of Plewe teaches the method of claim 6. Hirschtick further teaches:
creating [a] technical document (FIG. 15 and Col. 8, lines 43-50: a new technical document corresponding to a new feature is created);
storing the technical document (Col. 4, lines 15-18: “In addition, data corresponding to the three-dimensional model created by the user can be written from the CPU 31 to the storage device 35.”; FIGS. 20A-B and Col. 10, lines 3-28: when a new technical document is created, the technical document is stored); and
storing the new document space with the volume, the location and reference to the technical document created (Col. 4, lines 15-18: “In addition, data corresponding to the three-dimensional model created by the user can be written from the CPU 31 to the storage device 35.”; FIGS. 20A-B and Col. 10, lines 3-28: document spaces are stored as document spaces are linked with features via references to technical documents. When a new technical document is created, as described in FIG. 15 and Col. 8, lines 43-50, the document space, including its characteristic volume, or dimensions, and location, and reference to technical document are stored).

Hirschtick does not explicitly teach receiving the user input to further create a technical document from the new document space; determining parts within the volume; and creating the technical document based on the parts.
Stejskal teaches receiving the user input to further create a technical document from the new document space ([0012], FIG. 2, and [0037-0040]: a user input creates a technical document, or generates drawing 52, from the new document space shown via model 10. The new document space is created by the user as supported in FIG. 1 and [0027-0032].);
determining parts within the volume (FIG. 1 and [0027-0028]: various parts are determined within the volume of the new document space associated with the model 10 and model data structure 18);
creating the technical document based on the parts ([0012], FIG. 2, and [0037-0040]: a technical document/drawing 52 is created based on the parts making up the model 10 and model data structure 18);
storing the technical document ([0042]: drawing 52 may be used in further production process, thus drawing 52 is at least stored to be used in a later process); and
storing the new document space ([0015]: the new document space represented by model 10 is stored).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirschtick to incorporate the teachings of Stejskal and include receiving the user input to further create a technical document from the new document space; determining parts within the volume; and creating the technical document based on the parts. Doing so would allow the user to provide a distinct user input to create a technical document so as to prevent automatic generation of technical documents when a document space is made. This would allow the user to have visual confirmation of the document space via the model prior to performing an input to create an associated technical document. In this way, processing resources are conserved since a technical document would not be created until the model appears satisfactory. Furthermore, the technical document would be able to more accurately or closely represent the document space depicted in the model since the technical document is based on the parts within the volume of the document space, as opposed to a technical document that does not necessarily account for all the parts.

Regarding claim 14, the claim recites a non-transitory computer readable medium with corresponding limitations to the method of claim 7 and is therefore rejected on the same premise.

Regarding claim 19, the claim recites an apparatus with corresponding limitations to the method of claim 7 and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.

In Remarks, Applicant argues:

Regarding amended claim 1, “FIG. 4A of Hirschtick does not display (i) parts having no overlapping document space where there exists no technical documents, and (ii) parts having overlapping document space where there exists one or more technical documents the overlapping document space refers to” (top of page 13 of Remarks).

Examiner respectfully disagrees.
	
	Regarding point (a), Applicant’s argument contradicts with the claim language. While Applicant argues that Hirschtick does not display parts having no overlapping document space where there exists no technical documents, this argument only supports Hirschtick as a reference that discloses “wherein there exists no technical documents for parts having no overlapping document space displayed” as recited in the second-to-last clause of claim 1. In other words, if Hirschtick does not display parts having no overlapping document space where there exists no technical documents, as Applicant alleges, then this is not a deficiency of Hirschtick with respect to the claim. Applicant is advised to review the flawed logic applied to this particular argument, including Applicant’s convoluted, grammatical use of a triple negative.
	As for the argument that Hirschtick does not display parts having overlapping document space where there exists one or more technical documents, Examiner’s position is that Hirschtick discloses this limitation. Hirschtick discloses in the example of FIG. 4A parts including at least a “Rear Body”, “Front Body”, “Rear Boss”, and “Front Boss”, each of these parts having their respective technical documents in feature list 68 (FIG. 2, Col. 4, lines 33-61; FIG. 4A and Col. 5, lines 9-29). These parts overlap, or coincide with, the document space for a “Rigging Yoke” seen in modeling portion 62. Accordingly, Hirschtick teaches displaying parts having overlapping document space where there exists one or more technical documents. 
In conclusion, Applicant’s arguments are unpersuasive. Amended independent claim 1, and similarly independent claims 10 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Hirschtick in view of Plewe. The remaining dependent claims are rejected with the appropriate combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171